UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-4687


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ISMAEL OCEGUEDA-GONZALEZ, a/k/a Ismael Ozequeda-Gonzalez,
a/k/a Ismael Gonzalez-Ocegueda, a/k/a Arnoldo Pineda-Orkeda,
a/k/a Mario Hernandez,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:15-cr-00030-NCT-1)


Submitted:   July 21, 2016                  Decided:   July 25, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen,     Federal Public Defender, John A. Duberstein,
Assistant Federal   Public Defender, Greensboro, North Carolina, for
Appellant.   Lisa   Blue Boggs, Assistant United States Attorney,
Greensboro, North   Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ismael Ocegueda-Gonzalez pled guilty, pursuant to a plea

agreement, to illegal reentry by an aggravated felon, in violation

of 8 U.S.C. § 1326(a), (b)(2) (2012), and the district court

sentenced him to 51 months’ imprisonment.                  Counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious grounds for appeal but

questioning whether Ocegueda-Gonzalez’s sentence is reasonable.

Ocegueda-Gonzalez was advised of his right to file a supplemental

brief, but he has not done so.          We affirm.

       We     review   a   sentence     for    procedural      and        substantive

reasonableness under a deferential abuse of discretion standard.

Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Berry, 814 F.3d 192, 194-95 (4th Cir. 2016).                        In determining

whether a sentence is procedurally reasonable, we consider whether

the district court properly calculated the defendant’s advisory

Sentencing Guidelines range, gave the parties an opportunity to

argue   for     an   appropriate     sentence,       considered     the    18    U.S.C.

§ 3553(a) (2012) factors, selected a sentence based on facts that

were    not    clearly     erroneous,   and     sufficiently        explained      the

selected      sentence.      Gall, 552 U.S.    at   49-51.         Only   after

determining that a sentence is procedurally reasonable will we

consider its substantive reasonableness, “tak[ing] into account

the totality of the circumstances.”                  Id. at 51.      “Any sentence

                                         2
that is within or below a properly calculated Guidelines range is

presumptively [substantively] reasonable.                     Such a presumption can

only be rebutted by showing that the sentence is unreasonable when

measured     against     the    18     U.S.C.       § 3553(a)     factors.”          United

States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014) (citation

omitted).

       Our   review      of     the       sentencing        transcript      revealed      no

procedural     sentencing       errors,       and    we     conclude    that   Ocegueda-

Gonzalez     has   not    rebutted          the    presumption       that   his    within-

Guidelines sentence is substantively reasonable.

       In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious grounds for appeal.                             We

therefore    affirm      the    district          court’s    judgment.        This    court

requires that counsel inform Ocegueda-Gonzalez, in writing, of his

right to petition the Supreme Court of the United States for

further review.        If Ocegueda-Gonzalez requests that a petition be

filed,   but    counsel        believes       that    such    a   petition        would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                Counsel’s motion must state that a

copy thereof was served on Ocegueda-Gonzalez.                         We dispense with

oral    argument    because         the     facts    and     legal     contentions        are

adequately     presented       in     the    materials       before    this    court      and

argument would not aid the decisional process.

                                                                                  AFFIRMED

                                              3